DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 8 is canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The remarks and evidence filed on May 25, 2021 is persuasive.  The preponderance of the evidence in the record shows that the term “throttling device,” in the context of the present application and the technology of refrigeration systems, would be recognized as a structural term and not a generic placeholder.  According, 112(f) is not invoked.  The closest prior art is Kantchev (US 2016/0010904) and Christensen (US 2013/0298593).  Claim 1 defines the location of the first heat exchanger relative to the first evaporator and the gas cooler, and also further defines the second evaporator and second compressor, in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799